Citation Nr: 1805195	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  09-19 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to a service-connected lumbar spine disability with bilateral lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel





INTRODUCTION

The Veteran served in the U.S. Army on active duty from July 1977 to July 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In September 2014, April 20015 and December 2016, the Board remanded the appeal for further development. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

A heart disability did not manifest in-service, or within one year after service. A heart disability is not shown to be attributable to service, and is not secondary (caused or aggravated) to a service-connected disability.


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and is not proximately due to or a result of, or aggravated by a service-connected disease or injury. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Board notes that neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Compliance with Prior Remand

Most recently the case was before the Board in December 2016. Previously the case was before the Board in September 2014 and April 2015. The claim was most recently remanded for additional development. Correspondence was sent to the Veteran in December 2016 to identify and authorize for release any outstanding treatment records. See December 15, 2016 VA correspondence. VA treatment records from April 2016 to July 2017 have been associated with the claims file. Private treatment records identified and authorized for release by the Veteran from January 2004 to July 2015 have been associated with the claims file. The Veteran was afforded VA opinions in January 2017 and August 2017. The Board notes that the December 2016 remand directed the Veteran to be afforded a VA examination with a cardiologist who had not previously examined the Veteran. The Veteran was afforded a VA opinion with a cardiologist who had not previously examined the Veteran. The examiner found that an additional VA examination was not warranted as no additional testing was needed and there was sufficient information in the file. As such the Board finds there has been substantial compliance with the prior remand.


III. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service.  38 C.F.R. § 3.303(d).  Service connection for chronic disease may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Here, with respect to the current appeal, that list includes cardiovascular-renal disease. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303 (b).  Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected. 38 C.F.R. § 3.310 (a). Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service-connected. 38 C.F.R. § 3.310 (b).

The Board notes that the Veteran is not asserting that his claimed disability resulted from him engaging in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C. § 1154 (b) (West 2012) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV. Analysis

The Veteran served as a U.S. Army personnel specialist with no overseas service.  He contends he is entitled to service connection for a heart disability to include as secondary to his service-connected lumbar spine disability with bilateral lower extremity radiculopathy. The Veteran has reported that his heart disability has been aggravated by his service-connected low back disability. The Veteran is competent to describe his ongoing symptoms in-service and since and his statements are credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has a diagnosis of coronary artery disease and supraventricular arrhythmia.  See June 2013 VA examination. The Veteran is currently service-connected for low back spondylosis of L5-S1 with spondylolisthesis and right and left lower extremity radiculopathy. 

The Veteran's service treatment records (STRs) have been associated with the claims file. At separation in March 1980 on the report of medical history the Veteran reported pain or pressure in his chest. See March 1980 report of medical history. At separation on the report of medical examination the clinical evaluation of the heart was normal. See February 1980 report of medical history. 

The RO received the Veteran's claim for service connection in November 2012. 

The Veteran was afforded a VA examination in June 2013. The examiner noted a diagnosis of coronary artery disease and supraventricular arrhythmia. See June 2013 VA examination. The examiner found that it was less likely than not that the Veteran's current heart condition is due to or a result of, or incurred by the reported chest pain, pressure or other event, injury or illness in service. The examiner noted onset of the Veteran's coronary artery disease symptoms in 1999, many years after service when he was found to have atrial fibrillation and obstructive coronary artery disease for which he underwent a stent placement. The examiner noted the Veteran's complaint of chest pain in service. However, at separation the examiner noted on the clinical examination no abnormalities, diagnosis or other evidence consistent with any heart or cardiac pathology was noted. The examiner found that the Veteran's self-reported symptoms of chest pain and pressure in service were less likely than not early manifestations of his current cardiac condition, including coronary artery disease and atrial fibrillation. The examiner noted the long period of time 19 years since separation to the Veteran's symptoms of his current cardiac condition and no history of any ongoing symptomology. The Board finds the opinion is entitled to probative weight as to direct service connection. 

Next, the Veteran was afforded a VA opinion in November 2014. The examiner noted a review of the Veteran's treatment records and medical history and his history of atrial fibrillation and coronary artery disease. See November 2014 VA opinion. The examiner noted the Veteran is service-connected for a lumbar spine condition to include degenerative disc disease with fusion and bilateral lower extremity radiculopathy. The examiner found no medical basis to support that the Veteran's current heart condition was due to or the result of or aggravated in any way by his service-connected low back disability. The Board finds this opinion is entitled to less probative weight, as the examiner failed to provide a thorough and sufficient supporting rationale for the opinion. 

As a result of the December 2016 remand directives the Veteran was afforded a VA opinions by a separate VA cardiologist in January 2017 and August 2017. 
In January 2017 the examiner noted that no examination of the Veteran was needed, as no additional testing was required and there was sufficient existing medical evidence and information in the claims file. The examiner noted a diagnosis of coronary artery disease. See January 2017 VA opinion. The VA cardiologist noted a review of the Veteran's treatment records and all prior VA and private opinions. The examiner found it was less likely than not that the Veteran's current heart disability was incurred in-service or otherwise related to service. In addition, the examiner found it was less likely than not that the Veteran's current heart disability was caused by his service-connected thoracolumbar spine disability with bilateral lower extremity radiculopathy. The examiner noted that the Veteran has traditional risk factors for the development of coronary artery disease. Further, the Veteran's low back disability did not cause his coronary artery disease or hypertension. The examiner attributed the Veteran's coronary artery disease to risk factors, not caused by or related to his service-connected low back disability. The examiner noted a review of the medical literature found no evidence to support the contention that a low back disability had truly aggravated his heart disease beyond its normal progression. The examiner noted that a review of the medical literature does not support this contention. As to the private opinions of record, the examiner noted that the private physician's opinions failed to provide any valid, reliable, medically supported rationale as to aggravation. As such the examiner found that the Veteran's current cardiac condition was not affected by his chronic low back pain and lumbar spondylosis, and there is no evidence to support that his heart disease was caused by or incurred by any in-service event. 

A supplemental opinion in August 2017 noted that the examiner review the newly associated treatment records and found that the additional information submitted did not change any of the prior opinions, as it did not provide any factual medical information concerning or support the Veteran's contentions. As such the examiner noted that the January 2017 medical opinion remanded unchanged. The Board finds the January 2017 and August 2017 VA opinions are entitled to probative weight, as the examiner's opinions were based on a through medical examination, review of the medical literature and the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds these VA opinions are entitled to significant probative weight. 

VA and private treatment records have been associated with the claims file. A private opinion from July 2012 has been associated with the claims file. The Veteran's treating physician noted he has a history of hypertension, dyslipidemia and coronary artery disease. See July 2012 private opinion. Coronary artery disease was first diagnosed in January 2000, when he underwent an angioplasty and stenting of an obtuse marginal branch of the main coronary artery. The physician noted the Veteran has a long history of chronic low back pain due to lumbar spondylosis. The physician noted that the Veteran's low back pain and lumbar spondylosis is related to service. The physician found that it is at least as likely as not that his hypertensive and cardiac condition was probably aggravated by his chronic low back pain, which is related to service. The Board finds this opinion is entitled to less probative weight as the private physician failed to provide a sufficient supporting rationale for the aggravation opinion. 

Next, a private opinion from March 2015 has been associated with the claims file. The Veteran's treating physician noted he has a history of hypertension, hyperlipidemia and coronary artery disease. See March 2015 private opinion. The Veteran had a stent implementation in 2000 and a history of atrial fibrillation. The physician noted two instances of elevated blood pressure in-service in 1980. The physician noted that the Veteran's coronary artery disease and paroxysmal atrial fibrillation are quite likely related to his prior history of documented hypertension. The physician found that it was at least as likely as not that he Veteran's hypertensive diagnosis in 1980 played a role in his documented coronary artery disease and paroxysmal atrial fibrillation suggesting these findings are linked. The Board finds this opinion is entitled to less probative weight as the private physician failed to provide a sufficient supporting rationale for the opinion. Moreover, the physician did not address or explain the multiple records of normal blood pressure on more than two occasions, normal blood pressure during the discharge physical examination, the Veteran's denial of a history of high blood pressure at the time of his discharge examination, and no evidence of a diagnosis of hypertension or medication for hypertension at any time in service.  Therefore, this opinion has an inaccurate factual basis. 

In addition, a private opinion from February 2017 has been associated with the claims file. The Veteran's treating physician noted the Veteran has a history of atrial fibrillation. See February 8, 2017 opinion. The physician noted a history of elevated blood pressure dating back to 1980 on 2 occasions. The physician noted there is a greater than 50 percent probability that his hypertensive diagnoses played a role in his documented coronary artery disease and paroxysmal atrial fibrillation linking these findings. The Board finds this opinion is entitled to less probative weight as the private physician failed to provide a sufficient supporting rationale for the opinion and as with the 2015 opinion has the same inaccurate factual basis. 

VA and private treatment records note ongoing treatment for coronary artery disease. Private treatment records note in May 2000 the Veteran underwent an intracoronary stent placement. See May 30, 2000 private treatment record. Additionally, treatment records note the Veteran continues to undergo treatment and management for his low back pain and lower extremity radiculopathy.  

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for a heart disability to include as secondary to a service-connected low back disability and lower extremity radiculopathy is warranted. The Board notes the Veteran is competent to testify to his observations and symptoms and his statements are credible. However, the Veteran's testimony must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here the Veteran's statements as to whether his heart disability is related to service to include his service-connected low back disability is outweighed by the other evidence of record. The Board finds that the medical evidence is more probative and more credible than the lay opinions of record. 

Specifically, the Board finds the June 2013, January 2017 and August 2017 VA opinions are more probative and credible than the lay and additional medical opinions of record. As to direct service connection, the Board finds the June 2013 examination is entitled to significant weight. The June 2013 VA examiner noted the Veteran's coronary artery disease and supraventricular arrhythmia and found that it was less likely than not that the Veteran's heart condition is due to or a result of, or incurred by the reported chest pain, pressure or other event, injury or illness in-service. The examiner found that the Veteran's self-reported symptoms of chest pain and pressure were less likely than not early manifestations of his current cardiac condition, noting the long period of time, 19 years since separation, and no history of ongoing symptomology. 

Further, the Board notes at separation from service the Veteran's clinical examination in February 1980 was normal. The Board notes the Veteran did report at separation on the report of medical history as having pain or pressure in his chest. However, the examiner's evaluation at separation noted a normal clinical evaluation, with no identified abnormalities or diagnosis. This normal finding is inconsistent with ongoing manifestations of pathology. As such, the Board finds this VA opinion is of high probative value as to direct service connection and the Veteran's statements and less probative opinions of record are outweighed, as this credible probative opinion is entitled to significant weight and weighs against he claim. As such direct service connection is not warranted.

As to secondary service connection the Board finds the January 2017 and August 2017 VA opinions are more probative and credible than the lay and additional medical opinions of record. The January 2017 and August 2017 opinions noted the Veteran's coronary artery disease and found that it was less likely than not that the Veteran's current heart disability was caused by his service-connected thoracolumbar spine disability with bilateral lower extremity radiculopathy. The examiner noted that the Veteran has traditional risk factors for the development of coronary artery disease which are the cause of this disease. Further, the Veteran's low back disability did not cause his coronary artery disease or hypertension. The examiner attributed the Veteran's coronary artery disease to risk factors, not caused by or related to his service-connected low back disability. The examiner noted a review of the medical literature found no evidence to support the contention that a low back disability had truly aggravated his heart disease beyond its normal progression. As to the private opinions of record, the examiner noted that the private physician's opinions failed to provide any valid, reliable, medically supported rationale as to aggravation. As such the examiner found that the Veteran's current cardiac condition was not affected by his chronic low back pain and lumbar spondylosis, and there was no evidence to support that his heart disease was caused by or incurred by any in-service event. As such, the Board finds these VA opinions are of high probative value and the Veteran's statements and additional medical opinions are outweighed by the January 2017 and August 2017 VA opinions, as these credible probative opinions are entitled to significant weight and weighs against the claim. As such service connection on a secondary basis is not warranted.

VA and private treatment records associated with the claims file do not contradict the VA examination and opinions and are absent indications of a relationship between the Veteran's heart disability and service and his heart disability and service-connected low back disability with bilateral lower extremity radiculopathy. While the Veteran has reported that his current symptoms are a result of exposure to hazardous noise the Board finds these are outweighed by the more credible and probative medical evidence of record. As such service connection is not warranted. 

The Board notes at times the Veteran and private opinions noted a connection between his hypertension and his coronary artery disease. Specifically, contending that the Veteran's hypertension has caused or worsened his coronary artery disease. However, the Veteran is not currently service-connected for hypertension, service connection for hypertension was previously before the Board in January 2012, and was denied. As such, service connection is not warranted on a secondary basis. 

In addition a cardiovascular-renal disease was not "noted" during service or within one year of separation.  See Walker, 708 F.3d 1331.  The Veteran's service treatment records reflect no finding, or diagnosis with respect to cardiovascular-renal disease.  At separation in March 1980 on the report of medical history the Veteran reported pain or pressure in his chest. However, at separation on the report of medical examination the clinical evaluation of the heart was normal and no diagnosis or pathology was reported. The June 2013 VA examiner noted that it was less likely than not that the Veteran's current heart condition is due to or a result of, or incurred by the reported chest pain, pressure or other event, injury or illness in service. The examiner noted onset of the Veteran's coronary artery disease symptoms in 1999, many years after service when he was found to have atrial fibrillation and obstructive coronary artery disease for which he underwent a stent placement. The examiner found that the Veteran's self-reported symptoms of chest pain and pressure in service were less likely than not early manifestations of his current cardiac condition, including coronary artery disease and atrial fibrillation. The examiner noted the long period of time, 19 years since separation, to the Veteran's symptoms of his current cardiac condition and no history of any ongoing symptomology. Based on the probative evidence of record the Board finds that the Veteran's heart disability did not manifest within the one year period after service and service connection is not warranted on a presumptive basis. In addition, in weighing the evidence of record the Board finds the competent and credible evidence of record is against finding continuity of symptomatology. As a result, service connection based on continuity of symptomology is not warranted.

Although the Veteran has established a current disability the preponderance of the evidence weights against finding that the Veteran's heart disability is related to his active service or secondary to his service-connected low back disability and bilateral lower extremity radiculopathy, and as such service connection is not warranted.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a heart disability to include as secondary to service-connected lumbar spine disability with bilateral lower extremity radiculopathy is denied. 



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


